Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 9, line 1, delete "2" and replace it with "1".

Explanation:  The above amendment corrects the dependency of claim 9 in light of the 7/21/2022 amendment which canceled claim 2 and incorporated the allowable subject matter of original claim 2 into claim 1.





/Michael Stahl/Primary Examiner, Art Unit 2874